DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carducci et al. (U.S. PGPUB. 2013/0087286 A1).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Carducci et al. teach a substrate support for use in a plasma processing chamber, comprising: a body having a pin through-hole, the pin through-hole having a female-threaded inner wall; a lifter pin having a base segment, an intermediate segment, and a leading segment, the lifter pin being inserted into the pin through-hole, the intermediate segment being male-threaded, the male-threaded intermediate segment being screwable to the female-threaded inner wall; and a lift mechanism to vertically move the lifter pin relative to the body.  (Paragraph 0037 - [0037] The substrate support assembly 160 further includes a lift pin assembly 

    PNG
    media_image1.png
    720
    932
    media_image1.png
    Greyscale

DEPENDENT CLAIM 7:
	Regarding claim 7, Carducci et al. teach utilizing an electrostatic chuck.  (Paragraph 0042)
INDEPENDENT CLAIM 8:
	Regarding claim 8, Carducci et al. teaches a plasma processing apparatus, comprising:
a chamber having a plasma processing space; a plasma generator to form a plasma from at least one gas in the plasma processing space; and a substrate support disposed in the plasma processing space, the substrate support comprising:
a body having a pin through-hole, the pin through-hole having a female-threaded inner wall; a lifter pin having a base segment, an intermediate segment, and a leading segment, the lifter pin 

    PNG
    media_image1.png
    720
    932
    media_image1.png
    Greyscale

DEPENDENT CLAIM 14:
	Regarding claim 14, Carducci et al. teach utilizing an electrostatic chuck.  (Paragraph 0042)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carducci et al. (U.S. PGPUB. 2013/0087286 A1) in view of Choi et al. (U.S. PGPUB. 2011/0315080 A1).
DEPENDENT CLAIMS 6 AND 13:
	The difference not yet discussed is wherein a top face of the leading segment comprises a material having higher wear resistance than that of a material of the substrate.
	Regarding claims 6 and 13, Choi et al. teach a top face of a leading segment having a material having higher wear resistance than that of a material of the substrate.  (Paragraphs 0058-0067; Figs. 3-8)
	The motivation for utilizing the features of Choi et al. is that it allows for reducing substrate failures.  (See abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Carducci et al. by utilizing the features of Choi et al. because it allows for reducing substrate failures.
Allowable Subject Matter
Claims 2-5 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-5 and 9-12 are indicated as being allowable because the prior art of record does not teach wherein the lifter pin is movable between an upper position and a lower position, and wherein the male-threaded intermediate segment of the lifter pin is released from the female-threaded inner wall while the lifter pin is at the upper position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
February 8, 2022